DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In Claim 28, lines 3-7, the phrases “a first wellbore interacting feature”, “a first wellbore interacting configuration”, “a second wellbore interacting feature” and “a second wellbore interaction configuration”  are not recited in the specification.
In claims 32 and 38, the phrase “a first downhole functionality” and “a second downhole functionality” are not recited in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the conveyance device" in line 5.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-33,35,39 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brooks 5366019.
Referring to claim 28, Brooks discloses a downhole tool ( pipe string 22, 23 with packers 19-21), deployable within a wellbore, the downhole tool comprising: a first tool (52) configured to co-operate with a first wellbore-interacting feature (slot 27) of the downhole tool, for establishing a first wellbore-interacting configuration; and a second tool (50) configured to co-operate with a second wellbore- interacting feature ( drag block 26) of the first tool, for establishing a second wellbore-interacting configuration; wherein: the first tool (52) and the second tool (50) are coupled with effect that, while the first tool is co-operating with the first wellbore-interacting feature such that the first wellbore-interacting configuration is established, the second tool is rotatable, relative to the first tool, about the longitudinal axis of the wellbore for establishing the second wellbore-interacting configuration (see fig. 4, col. 6 lines 42-58 after pressure test element 50 rotates along J slot to position shown in figure 4 where locking portion 70 of element 50 engages drag block 26 to lock in place) .
Referring to claim 29, Brooks discloses the rotatability of the second tool (50) is independent of rotatability of the first tool (52).
Referring to claim 30, Brooks discloses  the rotatability of the second tool (50), relative to the first tool (52), about a longitudinal axis of the wellbore, is based on torque effectuated in response to mediation of movement of a conveyance device (31), along a longitudinal axis of the wellbore, by a j-slot (see fig. 6). 
Referring to claim 31, Brooks discloses the downhole tool ( packers 19-21) is mountable to a conveyance device (24); and the coupling of the first tool and the second tool is with additional effect that, while the downhole tool is mounted to the conveyance device, in response to movement of the conveyance device along a longitudinal axis of the wellbore, both of the first and second tools move with the conveyance device ( as shown in figure 4 when the element 50 and 52 are in the position shown in figure 4 where drag block 26 is connected to slot 27, when pipe string 24 moves elements 50 and 52 will also move).
Referring to claim 32, Brooks discloses wherein: the co-operating first tool-based wellbore configuration is effective for manifesting a first downhole functionality ( element 26 located in slot 27); and the co-operating second tool-based wellbore configuration is effective for manifesting a second downhole functionality ( locking portion 70 of element 50 engages drag block 26).
Referring to claims 33 and 35, Brooks discloses the first tool (52) is configured to co-operate with the first wellbore feature (slot 27)  such that the first tool is transitionable, in response to displacement of the first tool, relative to the first wellbore feature, along a longitudinal axis of the wellbore between a non-co-operating state  (see fig. 3, drag block 26 is not in slot) and a co-operating state ( see fig. 4 drag block 26 is located in slot), wherein, in the non-co- operating state, there is an absence of co-operation between the first tool and the first wellbore feature, and wherein, in the co-operating state, the co-operation between the first tool and the first wellbore feature is established; and the first tool is configured to co-operate with the first wellbore feature such that the second tool (50) is transitionable, in response to rotation of the second tool, relative to the second wellbore feature, about a longitudinal axis of the wellbore, between a non-co-operating state (see fig. 3) and a co-operating state (see fig.4 locking portion 70 of element 50 is in contact with drag block 26), wherein, in the non-co- operating state, there is an absence of co-operation between the second tool and the second wellbore feature, and wherein, in the co-operating state, the co- operation between the second tool and the second wellbore feature is established.
Referring to claim 39, Brooks discloses wherein: the first tool (52) and the second tool (50) are co-operatively configurable for emplacement in a non-co-operating configuration and a co-operating configuration; in the non-co-operating configuration, at least one of the first and second tools is disposed in a respective non-co-operating configuration ( see fig. 3, tool 52 is in a non-co-operating configuration as drag block is not located in slot 27); and in the co-operating configuration (see fig. 4), the first tool is disposed in the co-operating state and the second tool is disposed in the co-operating state ( locking portion 70 of element 50 is in contact with drag block 26).

Allowable Subject Matter
Claims 45-47 are allowed.
Claims 34,36-38 and 40-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672